Exhibit 10.1

LEE ENTERPRISES, INCORPORATED

201 N. Harrison St.

Davenport, IA 52801

CONFIDENTIAL

March 18, 2014

 

MUDRICK CAPITAL MANAGEMENT, LP

477 Madison Avenue, 12th Floor

New York, NY 10022

Attn: Jason Mudrick

Email: jmudrick@mudrickcapital.com

  

HAWKEYE CAPITAL MANAGEMENT, LLC

800 Third Avenue

New York, NY 10022

Attn: Richard Rubin

Email: rich@hawkeyecap.com

COHANZICK MANAGEMENT, LLC

427 Bedford Road, Suite 230

Pleasantville, NY 10570

Attn: David Sherman

Email: david@cohanzick.com

  

ARISTEIA CAPITAL, L.L.C.

136 Madison Avenue, 3rd Floor

New York, NY 10016

Attn: William Techar

Email: techar@aristeiacapital.com

CVC CREDIT PARTNERS

712 Fifth Avenue, 42nd Floor

New York, NY 10019

Attn: Scott Bynum

Email: sbynum@cvc.com

  

FRANKLIN MUTUAL ADVISERS, LLC

101 John F. Kennedy Parkway

Short Hills, NJ 07078

Attn: Shawn Tumulty

Email: stumulty@msfi.com

Amendment and Extension Letter

$200,000,000 Second Lien Term Loan Facility

Ladies and Gentlemen:

Reference is made to that certain Commitment Letter, dated January 31, 2014 (as
amended by that certain Exclusivity Extension Letter dated as of February 27,
2014 and as in effect on the date hereof immediately prior to the effectiveness
of this Extension Letter, as attached hereto as Exhibit A, the “Commitment
Letter”) setting forth, among other things, the terms and conditions pursuant to
which (i) the Commitment Parties have undertaken to provide a commitment in
respect of the New Second Lien Term Facility and (ii) the Company Parties have
agreed to provide an exclusivity period in respect of the Refinancing to the
Commitment Parties, in each case as more fully set forth in the Commitment
Letter. Capitalized terms used in this letter agreement (this “Amendment and
Extension Letter”) without definition shall have the meanings given to such
terms in the Commitment Letter.

As permitted by the Commitment Letter, the Company Parties and the Commitment
Parties hereby agree to extend the commitment of the Commitment Parties and the
Exclusivity End Date to April 30, 2014; provided, that notwithstanding anything
in the Commitment Letter to the contrary, nothing therein shall prevent the
Company Parties (or their officers and directors) from taking or failing to take
any action such Company Parties (or such officers and directors) are obligated
to take (or not take, as the case may be) in the performance of any fiduciary
duties such Company Parties owe to any other person or entity under applicable
law, in each case if and to the extent such actions (or inactions) are
undertaken in good faith and on the advice of outside legal counsel to the
Company Parties. For avoidance of doubt, the exercise of the fiduciary duties of
the Company Parties pursuant to this paragraph shall not limit the Company
Parties from their obligations to pay an Alternate Transaction Fee (as defined
below), to the extent applicable under the immediately succeeding paragraph.

The Company Parties hereby agree that, within the period commencing on the date
hereof and ending one year from the date hereof, any Company Party closes any
transaction (any such transaction, an “Alternate Transaction”) in which any
Company Party repays, refinances, effectively refinances, reprices or extends
the maturity of all or any substantial portion of the term loan facility
evidenced by that certain Second Lien Loan Agreement, dated as of January 30,
2012 (as amended on May 1, 2013 and as further amended, supplemented or
otherwise modified from time to time, the “Existing Second Lien Loan Agreement”)
(a) with proceeds of any financing provided by a financing source other than the
Commitment Parties (notwithstanding a willingness on the part of the



--------------------------------------------------------------------------------

Commitment Parties to provide the New Second Lien Term Facility), (b) pursuant
to any amendment, restatement, waiver, extension or other modification of or to
the Existing Second Lien Loan Agreement (notwithstanding a willingness on the
part of the Commitment Parties to provide the New Second Lien Term Facility) or
(c) in connection with a Change of Control (as defined in the Existing Second
Lien Loan Agreement), the Company agrees to pay to each Commitment Party (for
its own account) its pro rata share of an amount equal to 3.00% of the full
principal amount (i.e., $200 million) of commitments set forth in the Commitment
Letter (such fee, the “Alternate Transaction Fee”) immediately upon the
effectiveness of such Alternate Transaction; provided, that the obligation to
pay an Alternate Transaction Fee shall terminate upon the closing and funding of
the New Second Lien Term Facility in an aggregate principal amount equal to $200
million (as such amount may be reduced by the amount by which the proceeds of
any New Lee First Lien Facility exceeds the aggregate amount applied by the
Company to repay the Existing Lee First Lien Facility in full; provided that the
minimum principal amount of the New Second Lien Term Facility shall not be less
than $125 million) provided by the Commitment Parties as contemplated by the
Commitment Letter (as amended hereby). The terms of this paragraph shall survive
the expiration or termination of the Commitment Letter (as amended hereby).

The parties hereto hereby agree that the terms and conditions set forth in
(a) (i) the draft of the Second Lien Loan Agreement attached hereto as Exhibit B
(including, without limitation, the collateral and further assurances provisions
therein) and (ii) the drafts of the Warrant Agreement and the Registration
Rights Agreement attached hereto as Exhibit C (such forms of agreements
described in clauses (i) and (ii), the “New Second Lien Documents”) and (b) the
draft of the Description of Notes (excerpted from the New Lee First Lien
Facility offering documents) attached hereto as Exhibit D, in each case are in
substantially final form as between the parties hereto, subject only to such
conforming changes as may be required to reconcile the terms and conditions of
such Second Lien Loan Agreement with the final Description of Notes, and, with
regard to representations, warranties, events of default, and covenants, (in
each case, including the applicable defined terms used therein), to the final
definitive documentation for the New Lee First Lien Facility (subject to the
agreed-upon setback in the covenant levels (baskets and default thresholds are
expected to be 10% larger, and incurrence tests 0.25 outside of first lien
levels)) and to modifications to address any errors in any of the foregoing
documents, and, subject to the foregoing, the New Second Lien Documents are
acknowledged to be satisfactory as the “Definitive Documentation” for the
matters covered thereby for purposes of the Commitment Letter (as amended
hereby).

It is understood and agreed that this Amendment and Extension letter amends, and
upon the effectiveness hereof forms a part of, the Commitment Letter and all of
the provisions of the Commitment Letter, except to the extent expressly modified
hereby, remain in full force and effect and apply hereto.

If the foregoing correctly sets forth the agreement between the Commitment
Parties and the Company Parties with respect to the express subject matter
hereof, please indicate your acceptance of the terms of this Amendment and
Extension Letter by executing and returning this Extension Letter to the Company
on March 18, 2014.

[Signature Pages Follow]



--------------------------------------------------------------------------------

Very truly yours,

LEE ENTERPRISES, INCORPORATED,

for itself and the Company Parties

By:  

/s/ Carl G. Schmidt

  Name:   Carl G. Schmidt   Title:   Chief Financial Officer

Amendment and Extension Letter



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first written above by: MUDRICK CAPITAL
MANAGEMENT, LP By:  

/s/ Jason Mudrick

Name:   Jason Mudrick Title:   President



--------------------------------------------------------------------------------

HAWKEYE CAPITAL MANAGEMENT, LLC By:  

/s/ Richard Rubin

Name:   Richard Rubin Title:   Managing Member

Amendment and Extension Letter



--------------------------------------------------------------------------------

COHANZICK MANAGEMENT, LLC (in its capacity as advisor to accounts and funds) By:
 

/s/ David K. Sherman

Name:   David K. Sherman Title:   Managing Member



--------------------------------------------------------------------------------

ARISTEIA CAPITAL, L.L.C. By:  

/s/ William R. Techar

Name:   William R. Techar Title:   Manager By:  

/s/ Andrew B. David

Name:   Andrew B. David Title:   General Counsel

Amendment and Extension Letter



--------------------------------------------------------------------------------

MUTUAL QUEST FUND By:   Franklin Mutual Advisers, LLC,   its investment advisor
By:  

/s/ Shawn Tumulty

Name:   Shawn Tumulty Title:   Vice President



--------------------------------------------------------------------------------

CVC CREDIT PARTNERS By:  

/s/ Scott Bynum

Name:   Scott Bynum Title:   Managing Director

Amendment and Extension Letter



--------------------------------------------------------------------------------

EXHIBIT A

(Commitment Letter and Exclusivity Extension Letter)



--------------------------------------------------------------------------------

EXHIBIT B

(Form of Second Lien Loan Agreement)



--------------------------------------------------------------------------------

EXHIBIT C

(Form of Warrant Agreement and the Registration Rights Agreement)



--------------------------------------------------------------------------------

EXHIBIT D

(Form of Description of Notes)



--------------------------------------------------------------------------------

Execution Version

LEE ENTERPRISES, INCORPORATED

201 N. Harrison St.

Davenport, IA 52801

CONFIDENTIAL

February 27, 2014

 

MUDRICK CAPITAL MANAGEMENT, LP

477 Madison Avenue, 12th Floor

New York, NY 10022

Attn: Jason Mudrick

Email: jmudrick@mudrickcapital.com

  

HAWKEYE CAPITAL MANAGEMENT, LLC

800 Third Avenue

New York, NY 10022

Attn: Richard Rubin

Email: rich@hawkeyecap.com

COHANZICK MANAGEMENT, LLC

427 Bedford Road, Suite 230

Pleasantville, NY 10570

Attn: David Sherman

Email: david@cohanzick.com

  

ARISTEIA CAPITAL, L.L.C.

136 Madison Avenue, 3rd Floor

New York, NY 10016

Attn: William Techar

Email: techar@aristeiacapital.com

CVC CREDIT PARTNERS

712 Fifth Avenue, 42nd Floor

New York, NY 10019

Attn: Scott Bynum

Email: sbynum@cvc.com

  

FRANKLIN MUTUAL ADVISORS, LLC

101 John F. Kennedy Parkway

Short Hills, NJ 07078

Attn: Shawn Tumulty

Email: stumulty@msfi.com

Exclusivity Extension Letter

$200,000,000 Second Lien Term Loan Facility

Ladies and Gentlemen:

Reference is made to that certain Commitment Letter, dated January 31, 2014 (as
attached hereto as Exhibit A, the “Commitment Letter”) setting forth, among
other things, the terms and conditions pursuant to which (i) the Commitment
Parties have undertaken to provide a commitment in respect of the New Second
Lien Term Facility and (ii) the Company Parties have agreed to provide an
exclusivity period in respect of the Refinancing to the Commitment Parties as
more fully set forth in the Commitment Letter. Capitalized terms used in this
letter agreement (this “Extension Letter”) without definition shall have the
meanings given to such terms in the Commitment Letter.

As permitted by the Commitment Letter, the Company Parties and the Commitment
Parties hereby agree to extend the Exclusivity End Date to March 31, 2014;
provided, that notwithstanding anything in the Commitment Letter to the
contrary, nothing therein shall prevent the Company Parties (or their officers
and directors) from taking or failing to take any action such Company Parties
(or such officers and directors) are obligated to take (or not take, as the case
may be) in the performance of any fiduciary duties such Company Parties owe to
any other person or entity under applicable law, in each case if and to the
extent such actions (or inactions) are undertaken in good faith and on the
advice of outside legal counsel to the Company Parties.

If the foregoing correctly sets forth the agreement between the Commitment
Parties and the Company Parties with respect to the express subject matter
hereof, please indicate your acceptance of the terms of this Extension Letter by
executing and returning this Extension Letter to the Company not later than 5:00
p.m., New York City time, on February 27, 2014.



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

Very truly yours,

LEE ENTERPRISES, INCORPORATED,

for itself and the Company Parties

By:  

/s/ C.D. Waterman III

Name:   C.D. Waterman III Title:   Secretary



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first written above by: MUDRICK CAPITAL
MANAGEMENT, LP By:  

/s/ Jason Mudrick

Name:   Jason Mudrick Title:   President HAWKEYE CAPITAL MANAGEMENT, LLC By:  

/s/ Richard Rubin

Name:   Richard Rubin Title:   Managing Partner COHANZICK MANAGEMENT, LLC (in
its capacity as advisor to accounts and funds) By:  

/s/ David K. Sherman

Name:   David K. Sherman Title:   Authorized Agent ARISTEIA CAPITAL, L.L.C. By:
 

/s/ Robert H. Lynch, Jr.

Name:   Robert H. Lynch, Jr. Title:   Manager By:  

/s/ Anthony Frascella

Name:   Anthony Frascella Title:   Chief Investment Officer MUTUAL QUEST FUND
By:   Franklin Mutual Advisers, LLC, its investment advisor By:  

/s/ Shawn Tumulty

Name:   Shawn Tumulty Title:   Vice President CVC CREDIT PARTNERS By:  

/s/ Scott Bynum

Name:   Scott Bynum Title:   Managing Director

Extension Letter



--------------------------------------------------------------------------------

EXHIBIT A

Execution version

LEE ENTERPRISES, INCORPORATED

201 N. Harrison St.

Davenport, IA 52801

CONFIDENTIAL

January 31, 2014

 

MUDRICK CAPITAL MANAGEMENT, LP

477 Madison Avenue, 12th Floor

New York, NY 10022

Attn: Jason Mudrick

Email: jmudrick@mudrickcapital.com

  

HAWKEYE CAPITAL MANAGEMENT, LLC

800 Third Avenue

New York, NY 10022

Attn: Richard Rubin

Email: rich@hawkeyecap.com

COHANZICK MANAGEMENT, LLC

427 Bedford Road, Suite 230

Pleasantville, NY 10570

Attn: David Sherman

Email: david@cohanzick.com

  

ARISTEIA CAPITAL, L.L.C.

136 Madison Avenue, 3rd Floor

New York, NY 10016

Attn: William Techar

Email: techar@aristeiacapital.com

CVC CREDIT PARTNERS, LLC

712 Fifth Avenue, 42nd Floor

New York, NY 10019

Attn: Scott Bynum

Email: sbynum@cvc.com

  

FRANKLIN MUTUAL ADVISORS, LLC

101 John F. Kennedy Parkway

Short Hills, NJ 07078

Attn: Shawn Tumulty

Email: stumulty@msfi.com

Commitment Letter

$200,000,000 Second Lien Term Loan Facility

Ladies and Gentlemen:

Lee Enterprises, Incorporated (the “Company”) and the Company’s direct and
indirect subsidiaries (collectively, the “Company Parties”, “we” or “us”) intend
to effect a refinancing (the “Refinancing”) of all of the Company Parties’
respective obligations under that certain Second Lien Loan Agreement, dated as
of January 30, 2012 (as amended on May 1, 2013 and as further amended,
supplemented or otherwise modified from time to time (subject to clause (g)(y)
of the Commitment Conditions set forth below) prior to the consummation of the
New Second Lien Term Facility referred to below, the “Existing Second Lien Loan
Agreement”), among the Company, the lenders from party thereto from time to
time, and Wilmington Trust, National Association, as administrative agent (the
“Agent”), and the Credit Documents referred to (and as such term is defined)
therein, with the proceeds of the New Second Lien Term Facility described (and
as defined) in the term sheet attached as Exhibit A hereto (the “Term Sheet”)

In connection with the foregoing, subject to the terms, conditions and
limitations set forth in this letter agreement (including the Term Sheet,
collectively, this “Commitment Letter”), each of Mudrick Capital Management, LP
(acting through such of its funds, affiliates or investment vehicles as it deems
appropriate, “Mudrick”), Hawkeye Capital Management, LLC (acting through such of
its funds, affiliates or investment vehicles as it deems appropriate,
“Hawkeye”), Aristeia Capital, L.L.C. (acting through such

 

 

 

 

1  Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Term Sheet.



--------------------------------------------------------------------------------

of its funds, affiliates or investment vehicles as it deems appropriate,
“Aristeia”), CVC Credit Partners, LLC (acting through such of its funds,
affiliates or investment vehicles as it deems appropriate, “CVC”), Franklin
Mutual Advisors on behalf of its advisory client Franklin Mutual Quest Fund
(acting through such of its funds, affiliates or investment vehicles as it deems
appropriate, “MSFI”), and Cohanzick Management, LLC (acting through such of its
funds, affiliates or investment vehicles as it deems appropriate, “Cohanzick”
and, together with Mudrick, Hawkeye, CVC, MSFI and Aristeia, collectively, the
“Commitment Parties” or “you”) is pleased to advise the Company of its
commitment to provide, in the case of Mudrick, $        , in the case Hawkeye,
$        , in the case of Cohanzick, $        , in the case of Aristeia,
$        , in the case CVC, $        , and in the case of MSFI, $        , of
the aggregate principal amount of $        in respect of the New Second Lien
Term Facility.

It is understood and agreed that the commitments of the Commitment Parties
hereunder are several and not joint, and that this Commitment Letter shall not
constitute or give rise to any obligation on the part of any Commitment Party or
any of their affiliates to provide any financing, except as expressly provided
herein.

We agree promptly to prepare and provide to the Commitment Parties all
information reasonably requested by any of the Commitment Parties with respect
to any of the Company Parties. We hereby represent and covenant that all
information contained in the Company’s SEC filings and all other information
(other than information of a general economic nature) relating to the Company
Parties or the Refinancing that has been or is hereafter provided to the
Commitment Parties in writing by us or any of our legal or financial advisors
(all such information, collectively, the “Information”) is or will be, when
furnished and taken as a whole, complete and correct in all material respects
and does not or will not, when furnished and taken as a whole, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein not materially misleading in
light of the circumstances under which such statements are made. In connection
with this Commitment Letter and the New Second Lien Term Facility, the
Commitment Parties will be entitled to use and rely upon the Information without
responsibility for independent verification thereof.

The obligations of the Commitment Parties pursuant to this Commitment Letter are
subject to: (a) the Commitment Parties, collectively, not having discovered or
otherwise becoming aware of any information not previously disclosed to or known
by the Commitment Parties (including pursuant to public filings by the Company
with the U.S. Securities and Exchange Commission (“SEC”) prior to the date
hereof) that they reasonably believe to be inconsistent in a material and
adverse manner with any such information provided to them or their advisors by
the Company Parties or their representatives or advisors (including pursuant to
such public filings) prior to the date hereof relating to the business,
operations, assets, properties or financial condition of the Company Parties,
taken as a whole; (b) since September 29, 2013, there not having occurred any
event (including, without limitation, newly initiated litigation), development,
change or condition not previously disclosed to or known to the Commitment
Parties (including pursuant to public filings by the Company with the SEC prior
to the date hereof) that has had or could be reasonably expected to have a
material adverse effect on the business, operations, assets, properties, or
financial condition of the Company Parties, taken as a whole; (c) the
negotiation, execution and delivery of definitive documentation for the New
Second Lien Term Facility (the “Definitive Documentation”) (it being
acknowledged that the Definitive Documentation for the New Second Lien Term
Facility will require the consent of all of the Commitment Parties in respect of
any waiver of any condition thereof prior to the effectiveness thereof), the
terms of which shall be consistent with the Term Sheet and otherwise reasonably
satisfactory to the Commitment Parties (including their counsel); (d) the
Company Parties’ compliance with the terms and conditions of this Commitment
Letter in all material respects; (e) the representations and warranties of the
Company Parties in this Commitment Letter shall be true and correct in all
material respects as if made on the Closing Date and there shall have been
delivered to the Commitment Parties a certificate to such effect, dated as of
the Closing Date, signed on behalf of the Company Parties by a duly authorized
officer of the Company; (f) the Commitment Parties shall have received, in
U.S. Dollars, to the extent documentation therefor shall have been provided to
the Company at least one business day prior to the Closing Date, the Transaction
Expenses; (g) the absence of (x) the payment of any fees (other than
professional fees and expenses) by any Company Party to, or for the benefit of,
any Lender in excess of the amounts disclosed to and approved by the Commitment
Parties and (y) any amendment, modification or waiver to the Existing Second
Lien Facility after the date hereof that is not reasonably acceptable to the
Commitment Parties; (h) the (x) appointment of the Agent as the administrative
agent and collateral agent for the Lenders under the New Second Lien Term
Facility, in each case on terms and documentation reasonably acceptable to the
Agent, and (y) payment by or on behalf of the Company of all agency or other
fees of the Agent due on or prior to the Closing Date; (i) the Company having
delivered to the Commitment Parties true and complete copies of all Definitive
Documentation (other than any fee letters or engagement letters to the extent
such disclosure is expressly prohibited by the confidentiality provisions
thereof); (j) after giving effect to the closing of the Refinancing on the
Closing Date, no default or event of default under the Existing Lee First Lien
Facility (or if applicable, any New Lee First Lien Facility), the Existing
Pulitzer First Lien Facility (or, if applicable, any New



--------------------------------------------------------------------------------

Pulitzer First Lien Facility), the New Second Lien Term Facility or any other
material indebtedness of the Company Parties shall have occurred and be
continuing; (k) no judgment, injunction, decree or other order issued by a court
of competent jurisdiction or other competent governmental or regulatory
authority shall prohibit the substantial consummation of the material
transactions contemplated by the Refinancing; (l) the Company shall not have
awarded any roles or titles in connection with the New Second Lien Term Facility
(other than engaging and naming J.P. Morgan Securities LLC (“JPMorgan”) and
Deutsche Bank Securities Inc. as joint lead arrangers and joint bookrunners
(collectively, the “Arrangers”) in respect of the New Second Lien Term Facility,
with JPMorgan having left lead designation) without the prior written consent of
the Commitment Parties; and (m) no amendments, consents, waivers or
modifications to the Existing Lee First Lien Facility (or if applicable, any New
Lee First Lien Facility) or the Existing Pulitzer First Lien Facility (or if
applicable, any New Pulitzer First Lien Facility) shall have been made following
the date hereof without the prior written consent of the Commitment Parties to
the extent the consent of the Administrative Agent (as defined in the Existing
Second Lien Loan Agreement) or any Lender (as defined in the Existing Second
Lien Loan Agreement) under the Existing Second Lien Loan Agreement is required
under the Existing Second Lien Loan Agreement with respect to any such
amendment, consent, waiver or modification (all of the foregoing conditions
(a) through (m), collectively, the “Commitment Conditions”).

Notwithstanding anything to the contrary herein, the obligations of the
Commitment Parties under this Commitment Letter shall only become effective upon
each of the Company (for itself and on behalf of the other Company Parties) and
the Commitment Parties executing and delivering signature pages to this
Commitment Letter in accordance with the final paragraph hereof.

Until the 31st day after the date hereof (or such later date as may be agreed in
writing by the Company and each Commitment Party, each acting in its sole
discretion, the “Exclusivity End Date”), the Company Parties will not take (and
the Company Parties will not permit any of their respective financial advisors,
arrangers, bookrunners, attorneys, accountants, affiliates or other persons
retained by or acting on behalf of a Company Party to take) directly, or
indirectly, any action to solicit, encourage, discuss, negotiate, assist or
otherwise facilitate (including by furnishing confidential information with
respect to the Company Parties or any matters contemplated by this Commitment
Letter) any offer or inquiry from any person (other than the Commitment Parties)
concerning any potential refinancing of (or other transaction that will have the
effect of repaying) the indebtedness under the Existing Second Lien Loan
Agreement (other than as contemplated by the Term Sheet); provided that this
paragraph shall not restrict the Company Parties from engaging in discussions
with potential Lenders under the New Second Lien Term Facility to the extent
otherwise permitted by this Commitment Letter or approved by the Commitment
Parties. In addition, the Company hereby agrees to, and to cause each applicable
Company Party to, actively negotiate in good faith during the period prior to
the Exclusivity End Date to consummate the transactions contemplated by this
Commitment Letter.

We agree, jointly and severally, (a) to indemnify and hold harmless each
Commitment Party and its officers, directors, employees, affiliates, advisors,
agents and controlling persons (the “Indemnified Parties”) from and against any
and all losses, claims, damages and liabilities to which any such Indemnified
Party may become subject to arising out of or in connection with this Commitment
Letter, the New Second Lien Term Facility (including the use of any proceeds
thereof), or any claim, litigation, investigation or proceeding relating to any
of the foregoing (any of the foregoing, a “Proceeding”), regardless of whether
any of such Indemnified Parties is a party thereto or whether a Proceeding is
initiated by or on behalf of a third party or us or any of our equity holders,
affiliates, agents, counterparties, creditors or any similar person, and to
reimburse each Indemnified Party for any reasonable and documented legal or
other expenses incurred in connection with investigating or defending any of the
foregoing, provided that the foregoing indemnification will not, as to any
Indemnified Party, apply to losses, claims, damages, liabilities or expenses to
the extent they are found by a final, nonappealable judgment of a court of
competent jurisdiction to have resulted from gross negligence or willful
misconduct on the part of such Indemnified Party, and (b) to reimburse or pay,
as the case may be, from time to time (i) all reasonable out-of-pocket expenses
incurred by any Commitment Party or its affiliates in connection with the
transactions contemplated by this Commitment Letter, any related documentation
(including, without limitation, the Definitive Documentation) and the
preparation, consideration and negotiation of the foregoing and (ii) the
reasonable fees and expenses of Milbank, Tweed, Hadley & McCloy LLP (“Milbank”),
as the single primary counsel to the Commitment Parties,



--------------------------------------------------------------------------------

and up to one local counsel in any relevant jurisdiction, in an amount in
respect of such legal fees of Milbank described in this clause (ii) not to
exceed the amount set forth in a separate agreement between the Company and
Milbank (all amounts under this clause (b), collectively, the “Transaction
Expenses”). All payments (whether in cash or in kind, including warrants) made
hereunder shall be made without deduction for any taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any national, state or
local taxing authority, or will be grossed up by the Company in cash for such
amounts (subject to customary exceptions, including, without limitation, taxes
imposed under FATCA or calculated based on the income of a party). For purposes
of this paragraph, “FATCA” means Sections 1471 through 1474 of the Internal
Revenue Code of 1986, as amended from time to time, as of the date hereof (or
any amended or successor version that is substantively comparable) and any
current or future regulations or official interpretations thereof. No
Indemnified Party shall be liable for any damages arising from the unauthorized
use by others of information or other materials obtained through electronic,
telecommunications or other information transmission systems, provided that each
Commitment Party employs the same standard of care to protect the
confidentiality of the Company’s information as it employs to protect its own
information. Neither the Company nor any Commitment Party shall be liable for
any special, indirect, punitive or consequential damages in connection with its
activities related to this Commitment Letter or the New Second Lien Term
Facility except to the extent such damages would otherwise be subject to
indemnity hereunder.

We acknowledge and agree that (a) no fiduciary, advisory or agency relationship
between any of the Company Parties, on the one hand, and any of the Commitment
Parties, on the other hand, is intended to be or has been created in respect of
the New Second Lien Term Facility or any of the transactions contemplated by
this Commitment Letter, irrespective of whether any of the Commitment Parties
has advised or is advising any of the Company Parties on other matters, (b) the
Commitment Parties, on the one hand, and the Company Parties, on the other hand,
have an arms-length business relationship that does not directly or indirectly
give rise to, nor do the Company Parties rely on, any fiduciary or other implied
duty on the part of any Commitment Party, (c) each of the Company Parties is
capable of evaluating and understanding, and we understand and accept, the
terms, risks and conditions of the New Second Lien Term Facility and the other
transactions contemplated by this Commitment Letter, and have sought independent
legal advice from counsel of the Company Parties’ choice with respect to the
foregoing, (d) the Company Parties have been advised that the Commitment Parties
are engaged in a broad range of transactions that may involve interests that
differ from the Company Parties’ interests and that the Commitment Parties have
no obligation to disclose such interests and transactions to the Company Parties
by virtue of any fiduciary, advisory or agency relationship and (e) the Company
Parties waive, to the fullest extent permitted by law, any claims any of them
may have against the Commitment Parties for breach of fiduciary duty, alleged
breach of fiduciary duty or other implied duty and agree that the Commitment
Parties shall have no liability (whether direct or indirect) to any of the
Company Parties in respect of such a fiduciary or other implied duty claim or to
any person asserting a fiduciary or other implied duty claim on behalf of or in
right of any of the Company Parties, including their respective stockholders,
employees or creditors. Additionally, we acknowledge and agree that the
Commitment Parties are not advising any of the Company Parties as to any legal,
tax, investment, accounting or regulatory matters in any jurisdiction. The
Company Parties shall consult with their own advisors concerning such matters
and shall be responsible for making their own independent investigation and
appraisal of the New Second Lien Term Facility and the transactions contemplated
hereby, and the Commitment Parties shall have no responsibility or liability to
any Company Party with respect thereto.

In addition, each of the parties hereto acknowledges that the Commitment Parties
or one or more affiliates of any of the Commitment Parties directly or
indirectly holds a significant amount of the Company’s equity interests and
agrees that any such applicable Commitment Party may render the services
contemplated by this Commitment Letter notwithstanding any actual or potential
conflict of interest arising or resulting from the foregoing, and each party
hereto hereby agrees not to assert any claim such party might allege based on
any actual or potential conflict of interest that might be asserted to arise or
result from, on the one hand, the foregoing and, on the other hand, the
relationship between such applicable Commitment Party and the Company in
connection with the transactions contemplated hereby. The terms of this
paragraph shall survive the expiration or termination of this Commitment Letter.



--------------------------------------------------------------------------------

We acknowledge that each Commitment Party and its affiliates may be providing
debt financing, equity capital or other services (including but not limited to
financial advisory services) to other companies in respect of which we may have
conflicting interests regarding the New Second Lien Term Facility or the
transactions described herein and otherwise. None of the Commitment Parties or
any of their affiliates will use confidential information obtained from the
Company Parties by virtue of the transactions contemplated by this Commitment
Letter or their other relationships with the Company Parties in connection with
the performance by the Commitment Parties or any of their affiliates of services
for other companies, and the Commitment Parties and their affiliates will not
furnish any such information to other companies. We also acknowledge that
neither the Commitment Parties nor any of their affiliates has any obligation to
use in connection with the New Second Lien Term Facility or the transactions
contemplated by this Commitment Letter, or to furnish to the Company or its
subsidiaries or representatives, confidential information obtained by the
Commitment Parties or any of their affiliates from any other company or person.

The Company represents and warrants to the Commitment Parties as set forth
below, in each case as of the date hereof and as of the Closing Date (except to
the extent expressly limited to a specified date below): (a) each of the Company
Parties has been duly incorporated or formed and is validly existing as a
corporation or limited liability company in good standing under the laws of
their respective jurisdictions of incorporation or formation, with the requisite
power and authority to own its properties and conduct its business as currently
conducted, (b) each of the Company Parties have the requisite corporate or
limited liability company power and authority to enter into, execute and deliver
this Commitment Letter and to perform its obligations hereunder, and have taken,
or (in the case of performance only), prior to the Closing Date, will have
taken, all necessary corporate action required for the due authorization,
execution, delivery and performance by them of this Commitment Letter, including
entry into the Definitive Documentation and the issuance of the Warrants,
(c) this Commitment Letter has been duly and validly executed and delivered by
the Company Parties and constitutes the valid and binding obligation of the
Company Parties, enforceable against the Company Parties in accordance with its
terms and (d) the entering into of this Commitment Letter by the Company and the
performance of its obligations hereunder (including the payment of the
Transaction Expenses) do not violate, cause a breach of or give rise to any
default under the Existing Lee First Lien Facility, the Existing Pulitzer First
Lien Facility, the Existing Second Lien Facility or any other material agreement
entered into by any of the Company Parties, including any engagement letter or
similar agreement with the Arrangers.

Notwithstanding any investigation at any time made by or on behalf of any party
hereto, all representations and warranties made in this Commitment Letter will
survive the execution and delivery of this Commitment Letter and the closing of
the transactions contemplated by this Commitment Letter.

Neither this Commitment Letter nor any of the rights, interests or obligations
under this Commitment Letter will be assigned by any of the parties hereto
(whether by operation of law or otherwise) without the prior written consent of
the other parties. Notwithstanding the previous sentence, this Commitment
Letter, or any Commitment Party’s rights, interests or obligations hereunder,
may be assigned, delegated or transferred, in whole or in part, by such the
Commitment Parties to (i) any affiliate (as defined in Rule 12b-2 under the
Exchange Act) of such Commitment Party over which such Commitment Party or any
of its affiliates exercises investment authority, including, without limitation,
with respect to voting and dispositive rights without the consent of the Company
or (ii) any other bank or other financial institution approved by the Company
(such approval not to be unreasonably withheld or delayed); provided that any
such assignee assumes all such assigned, delegated and transferred rights,
interests and obligations of such Commitment Party hereunder and agrees in
writing to be bound by the terms of this Commitment Letter in the same manner as
such Commitment Party to the extent of its rights, interests and obligations so
assigned. Notwithstanding the foregoing or any other provision herein, no such
assignment to an affiliate will relieve such Commitment Party of its obligations
hereunder if such affiliate assignee fails to perform such obligations, provided
that, for the avoidance of doubt, such Commitment Party shall have no such
obligations in respect of permitted assignees which are not affiliates. This
Commitment Letter is intended to be solely for the benefit of the parties hereto
(and Indemnified Parties), and is not intended to confer any benefits upon, or
create any rights in favor of, any person other than the parties hereto (and
Indemnified Parties).



--------------------------------------------------------------------------------

This Commitment Letter (including the documents and instruments referred to in
this Commitment Letter) is not intended to and does not confer upon any person,
other than the parties hereto (and Indemnified Parties) and their successors and
permitted assigns, any rights or remedies under this Commitment Letter. This
Commitment Letter may be executed in any number of counterparts, all of which
will be considered one and the same agreement and will become effective when
counterparts have been signed by each of the parties and delivered to the other
party (including via facsimile or other electronic transmission), it being
understood that each party need not sign the same counterpart. THIS COMMITMENT
LETTER WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF
EXCEPT IN RELATION TO MATTERS CONCERNING THE ISSUANCE OF COMPANY STOCK, IN WHICH
CASE THE LAWS OF THE STATE OF DELAWARE SHALL APPLY.

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER OR THE PERFORMANCE OF
SERVICES HEREUNDER.

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the non-exclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Commitment Letter or the transactions
contemplated hereby, or for recognition or enforcement of any judgment, and
agrees that all claims in respect of any such action or proceeding may be heard
and determined in New York State or to the extent permitted by law, in such
federal court, (b) waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Commitment
Letter or the transactions contemplated hereby in any New York State or federal
court and (c) waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

This Commitment Letter and its terms and substance and any other information and
work product provided by each Commitment Party or any of its affiliates,
employees, officers, attorneys or other professional advisors in connection
herewith or therewith shall be for the Company Parties’ confidential use only
and shall not be disclosed, directly or indirectly, by any Company Party to any
other person other than on a confidential basis to the Company Parties’
controlling persons, directors, employees, officers, accountants, attorneys and
professional advisors (including the Arrangers) directly involved in the
consideration of this matter, provided that nothing herein shall prevent the
Company Parties from disclosing such information (a) upon the order of any court
or administrative agency, (b) upon demand of any regulatory agency or authority,
(c) in the Company’s SEC filings, to the extent the Company concludes that it is
appropriate (or required by any NDA (as defined below)) to make such disclosure
(subject to redaction (to the extent permitted under applicable law) of the
Commitment Parties’ respective individual commitment amounts set forth in the
second paragraph hereof and such other information as the Commitment Parties
shall reasonably request), or (d) otherwise as required by law. The restrictions
contained in the preceding sentence shall apply both before and after this
Commitment Letter has been executed by the Commitment Parties. Each Commitment
Party agrees, and agrees to cause its respective affiliates, employees,
officers, attorneys and other professional advisors, to maintain all material
non-public information (within the meaning of the United States securities laws)
regarding the Company Parties as confidential in accordance with such Commitment
Party’s NDA with the Company.

The compensation, reimbursement, indemnification, release, confidentiality,
jurisdiction and waiver of jury trial provisions contained herein and any other
provisions hereof that by their express terms survive expiration or termination
of this Commitment Letter shall, in each case, remain in full force and effect
regardless of whether the Closing Date occurs and the Definitive Documentation
is executed and delivered and notwithstanding the expiration or termination of
this Commitment Letter; provided that this Commitment Letter shall in all other
respects be superseded by the Definitive Documentation upon the effectiveness
thereof.



--------------------------------------------------------------------------------

All notices and other communications in connection with this Commitment Letter
will be in writing and will be deemed given (and will be deemed to have been
duly given upon receipt) if delivered personally, sent via electronic facsimile
or e-mail (in each case, with confirmation of receipt), mailed by registered or
certified mail (return receipt requested) or delivered by an express courier
(with confirmation) to the parties at the following addresses (or at such other
address for a party as will be specified by like notice): (a) if to any
Commitment Party, as set forth in its address block above; (b) if to the
Company, to: Lee Enterprises, Incorporated, 201 N. Harrison Street, Suite 600
Davenport, Iowa 52801, Attention: General Counsel, Fax: 563-327-2600, with
copies to: Lane & Waterman LLP, 220 N. Main St. Suite 600, Davenport, Iowa
52801, Attention: C. Dana Waterman III, Fax: 563-324-1616.

This Commitment Letter (including the agreements attached as exhibits to and the
documents and instruments referred to in this Commitment Letter) constitutes the
entire agreement of the parties and supersedes all prior agreements,
arrangements or understandings, whether written or oral, between the parties
with respect to the subject matter of this Commitment Letter, except that the
parties hereto acknowledge that any confidentiality agreements heretofore
executed among the parties (each, an “NDA”) will continue in full force and
effect in accordance with their terms. Furthermore, this Commitment Letter may
be amended, modified, superseded, cancelled, renewed or extended, and the terms
and conditions of this Commitment Letter may be waived, only by a written
instrument signed by each of the parties or, in the case of a waiver, by the
party waiving compliance; provided, however, that the references to the
Arrangers may not be modified without the prior consent of the Arrangers. No
delay on the part of any party in exercising any right, power or privilege
pursuant to this Commitment Letter will operate as a waiver thereof, nor will
any waiver on the part of any party of any right, power or privilege pursuant to
this Commitment Letter, nor will any single or partial exercise of any right,
power or privilege pursuant to this Commitment Letter, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
pursuant to this Commitment Letter. The rights and remedies provided pursuant to
this Commitment Letter are cumulative and are not exclusive of any rights or
remedies which any party otherwise may have at law or in equity.

It is acknowledged and agreed by the parties hereto that any breach by any party
hereto of the terms of this Commitment Letter may give rise to irreparable harm
for which money damages may not be an adequate remedy, and, accordingly, in
addition to any other remedies, it may be appropriate for the non-breaching
party in such circumstances (but in the case of such breach by any Commitment
Party, only to the extent all other conditions to the Refinancing and its
commitments hereunder have been satisfied in full and it is solely such
Commitment Party’s breach that is preventing or materially delaying the
occurrence of the Closing Date) to enforce the terms of this Commitment Letter
by a decree of specific performance.

The Commitment Parties hereby notify the Company Parties that pursuant to the
requirements of the U.S.A. PATRIOT ACT (Title III of Pub. L. 107 56 (signed into
law October 26, 2001)) (the “Patriot Act”), they may be required to obtain,
verify and record information that identifies the Company Parties, which
information may include the name and address of the Company Parties, and other
information that will allow the Commitment Parties to identify the Company
Parties in accordance with the Patriot Act. This notice is given in accordance
with the requirements of the Patriot Act.

If the foregoing correctly sets forth the agreement between the Commitment
Parties and the Company Parties, please indicate your acceptance of the terms of
this Commitment Letter by executing and returning this Commitment Letter to us
not later than 11:59 p.m., New York City time, on January 31, 2014. Unless the
Commitment Parties, in their sole discretion, agree to an extension, the
commitment of and all other agreements of the Commitment Parties hereunder shall
automatically terminate (a) on March 31, 2014 in the event that the Closing Date
shall not have occurred on or prior to such date, (b) immediately following the
Closing Date or (c) by written notice from the Commitment Parties to the Company
at any time following the Company Parties ceasing to actively negotiate in good
faith exclusively with the Commitment Parties prior to the Exclusivity End Date.
In addition, the Commitment Parties may by written notice to the Company
terminate this Commitment Letter at any time upon the failure, inability or
refusal of the Company to satisfy any of the Commitment Conditions.



--------------------------------------------------------------------------------

[Signature Pages Follow]



--------------------------------------------------------------------------------

Second-Lien Refinancing Commitment Letter

 

Very truly yours, LEE ENTERPRISES, INCORPORATED, for itself and the Company
Parties By:  

/s/ Carl G. Schmidt

Name:   Carl G. Schmidt Title:   Chief Financial Officer



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first    written above by:    MUDRICK
CAPITAL MANAGEMENT, LP    By:  

/s/ Jason Mudrick

      Name:   Jason Mudrick       Title:   President       Accepted and agreed
to as of the date first    written above by:    HAWKEYE CAPITAL MANAGEMENT, LLC
   By:  

/s/ Richard Rubin

      Name:   Richard Rubin       Title:   Managing Member       Accepted and
agreed to as of the date first    written above by:    COHANZICK MANAGEMENT, LLC
   By:  

/s/ David K. Sherman

   (in its capacity as advisor to accounts & funds) Name:   David K. Sherman   
   Title:   Managing Member       Accepted and agreed to as of the date first   
written above by:    ARISTEIA CAPITAL, L.L.C.    By:  

/s/ William R. Techar

      Name:   William R. Techar       Title:   Manager         Aristeia Capital,
L.L.C.         /s/ Andrew B. David         Andrew B. David         General
Counsel         Aristeia Capital, L.L.C.      



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first written above by: MUTUAL QUEST FUND
By:   Franklin Mutual Advisers, LLC, its investment advisor By:  

/s/ Shawn Tumulty

Name:   Shawn Tumulty Title:   Vice President Accepted and agreed to as of the
date first written above by: CVC CREDIT PARTNERS, LLC By:  

/s/ Scott Bynum

Name:   Scott Bynum Title:   Managing Director



--------------------------------------------------------------------------------

EXHIBIT A

(Term Sheet)

LEE ENTERPRISES

$200,000,000 SECOND-LIEN REFINANCING

PRELIMINARY TERM SHEET

This summary of principal terms and conditions (this “Term Sheet”) is provided
for discussion purposes only and does not constitute a commitment to provide or
arrange any financing for any person. All terms set forth herein are subject to
further review and modification in all respects and are subject to further due
diligence and internal approvals. Except as expressly provided in any binding
written agreement the parties may enter into, no past, present or future action,
course of conduct, or failure to act relating to the transactions or proposals
referred to in this Term Sheet or relating to the negotiation of the terms of
such transactions or proposals shall give rise to or serve as the basis for any
obligation or other liability on the part of such persons or any of their
affiliates.

New Second Lien Term Facility

 

Type and amount:    $200 million senior second-lien term loan facility (the “New
Second Lien Term Facility”). Borrower:    Lee Enterprises, Incorporated (the
“Borrower”). Administrative Agent and Collateral Agent:    Wilmington Trust,
N.A. (the “Agent”). Joint Lead Arrangers and Joint Bookrunners:    JPMorgan
Securities LLC and Deutsche Bank Securities Inc. (the “Arrangers”). Lenders:   
A syndicate of banks, financial institutions and other entities, including
certain existing lenders under the Existing Second Lien Facility referred to
below (collectively, the “Initial Lenders”; and together with their respective
successors and assigns, the “Lenders”). Purpose:    The proceeds of the New
Second Lien Term Facility will be used on the disbursement date thereof (the
“Closing Date”) solely to (i) first, refinance in full the existing Second Lien
Loan Agreement, dated as of January 30, 2012, among Lee Enterprises,
Incorporated, as borrower, the lenders from time to time party thereto, and
Wilmington Trust, N.A., as the administrative agent and collateral agent (as
amended on May 2, 2013 and as otherwise amended, supplemented or otherwise
modified, the “Existing Second Lien Facility”), (ii) second, pay costs, fees
(including any applicable prepayment premium due under the Existing Second Lien
Facility) and expenses incurred in connection with the transactions contemplated
by this Term Sheet and (iii) third, repay outstanding indebtedness under the
Existing Lee First Lien Facility (as defined below) to the extent required
thereby. Other transactions:    In addition to the New Second Lien Term
Facility, the Borrower may seek to obtain a new first-lien senior credit
facility or bond financing, or combination thereof, in an aggregate principal
amount of $600-675 million Exclusive of a revolver in a similar size to that
under the Existing Lee First Lien Facility. (the “New Lee First Lien Facility”),
the proceeds of which would be used to refinance in full the Borrower’s term
loans under the existing first-lien Credit Agreement, dated as of January 30,
2012, among the Borrower, the lenders from time to time party thereto, and
Deutsche Bank Trust Company Americas as administrative agent and collateral
agent (the “Existing Lee First Lien Facility”).



--------------------------------------------------------------------------------

Maturity:   The New Second Lien Term Facility will mature on the payment date
that occurs in December 2022. Interest rate:   12.0% per annum, payable on a
quarterly basis in cash. Security and guarantees:   Substantially identical to
the Existing Second Lien Facility, including, for the avoidance of doubt, upon
the occurrence of the Pulitzer Repayment Date (as defined below), a
first-priority lien on all collateral currently securing the Existing Pulitzer
First Lien Facility. Voluntary prepayments:   Up to $75 million of the New
Second Lien Term Facility will be prepayable (i) within 90 days of the Closing
Date at par or (ii) from and after the 90th day after the Closing Date at 102%
of par, in either case with the amount by which the proceeds of any New Lee
First Lien Facility exceeds the aggregate amount applied by the Borrower to
repay the Existing Lee First Lien Facility in full. Any other amount (other than
amounts repaid pursuant to application of the Pulitzer ECF as described (and
such term is defined) below) of the New Second Lien Term Facility will be
optionally prepayable at (i) 112% of par in years 1, 2 and 3, (ii) 106% of par
in year 4, (iii) 103% of par in year 5 and (iv) par thereafter. Application of
Pulitzer Excess Cash Flow:   If all obligations under (i) the Notes Agreement,
dated as of May 1, 2013, among St. Louis Post-Dispatch LLC, Pulitzer Inc. and
the Purchasers named therein, and the related credit and security documentation
(collectively, the “Existing Pulitzer First Lien Facility”), and (ii) any New
Pulitzer First Lien Facility (as defined below), shall have been repaid (and not
refinanced) in full (the “Pulitzer Repayment Date”), the Pulitzer Entities (as
defined in the Existing Second Lien Facility) will be permitted to distribute
100% of the annual Excess Cash Flow (to be defined) of the Pulitzer Entities
(the “Pulitzer ECF”) to the Borrower, provided that the Borrower immediately
applies all of such amounts as follows;   •    during the first three years
following the Closing Date first, to pay all accrued interest, fees and other
costs then payable under the New Second Lien Term Facility, second, following an
offer by the Borrower to all Lenders to prepay principal outstanding under the
New Second Lien Term Facility at par (which offer may be (x) accepted or
rejected by any Lender in its sole discretion and (y) accepted on a non-pro-rata
basis by the Lenders), to prepay, on a pro rata basis, the loans of all
accepting Lenders under the New Second Lien Term Facility, and third, to pay
accrued interest, principal or costs outstanding under the Existing Lee First
Lien Credit Facility or the New Lee First Lien Credit Facility, as applicable;
and   •    after the third anniversary of the Closing Date first, to pay all
accrued interest, fees and other costs then payable under the New Second Lien
Term Facility, and second, to prepay principal outstanding under the New Second
Lien Term Facility at par. Conditions precedent to the Closing Date:   Customary
for transactions of this type and otherwise as determined by the Agent, the
Arrangers, the Initial Lenders and the Borrower, and obtainment of all consents,
waivers and/or amendments required under the Existing Lee First Lien Facility
and the Existing Pulitzer First Lien Facility. Closing of the New Lee First Lien
Facility will not be a condition precedent to the Closing Date. Representations
and warranties:   Customary for transactions of this type. Covenants:  
Customary for transactions of this type.



--------------------------------------------------------------------------------

Permitted Pulitzer Refinancing:    The Pulitzer Entities will be permitted to
refinance the Existing Pulitzer First Lien Facility with a new first-lien senior
credit facility (a “New Pulitzer First Lien Facility”) with a final maturity
date not later than the maturity date of the Existing Pulitzer First Lien
Facility and which otherwise satisfies and complies with all of the conditions,
limitations and requirements applicable to “Permitted Pulitzer Debt Refinancing
Indebtedness” under (and as that term is defined in) the Existing Second Lien
Facility. Events of Default:    Customary for transactions of this type.
Warrants:    Each Initial Lender under the New Second Lien Term Facility will
receive its pro rata share of warrants for 6 million shares of common stock of
the Borrower (the “Warrants”). The Warrants will have an exercise price equal to
the lower of (i) the “VWAP” (to be defined in a customary manner) for the period
of ten trading days immediately prior to the Closing Date and (ii) $4.19 (the
closing price of the Borrower’s publicly-traded shares on January 21, 2014), and
will expire on the maturity date of the New Second Lien Term Facility. The
Warrants will be subject to customary registration rights. Intercreditor
arrangements:   

The New Second Lien Term Facility will be subject to intercreditor arrangements
substantially consistent with those in place with respect to the Existing Second
Lien Facility and otherwise customary for transactions of this type.

 

Upon the occurrence of the Pulitzer Repayment Date, the secured parties under
the Existing Lee First Lien Facility or the New Lee First Lien Facility, as
applicable, will be permitted to obtain a second-priority lien on the assets of
the Pulitzer Entities constituting collateral for the New Second Lien Term
Facility, which lien shall be subordinated to the New Second Lien Term Facility
on the terms currently required by the Existing Second Lien Facility and the
Existing Lee First Lien Facility and otherwise customary for transactions of
this type.

Other terms and conditions:    Customary for transactions of this type,
including provisions for yield protection, voting, lender replacement and
indemnification. Expenses:    The Borrower will pay all reasonable out-of-pocket
costs and expenses (including, without limitation, reasonable fees,
disbursements and other charges of a single primary counsel to the Initial
Lenders) of the Agent, the Arrangers and the Initial Lenders in connection with
the New Second Lien Term Facility and the other transactions contemplated by
this Term Sheet and any amendments, modifications and waivers thereto and other
activities related thereto; provided the costs and expenses paid with respect to
counsel for the Initial Lenders in connection with negotiation and documentation
of this Term Sheet and the New Second Lien Term Facility shall not exceed the
amount set forth in a separate agreement between the Company and Milbank, Tweed,
Hadley & McCloy LLP. Counsel to the Arrangers:    Simpson Thacher & Bartlett
LLP. Counsel to the Initial Lenders:    Milbank, Tweed, Hadley & McCloy LLP.